[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 99-2355

                        KEVIN C. BROWN,

                     Plaintiff, Appellant,

                               v.

                KENNETH S. APFEL, COMMISSIONER,
                SOCIAL SECURITY ADMINISTRATION,

                      Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Ronald R. Lagueux, U.S. District Judge]


                             Before

                    Torruella, Chief Judge,
               Selya and Stahl, Circuit Judges.




     Kelly McKenna Cournoyer and Green and Greenberg on brief for
appellant.
     Margaret E. Curran, United States Attorney, and Robert M.
Peckrill,   Assistant   Regional    Counsel,   Social    Security
Administration, on brief for appellee.
                                   September 28, 2000


       Per Curiam. Kevin C. Brown appeals from a district court

opinion upholding the Commissioner's denial of social security

disability insurance benefits.                     Upon careful review of the

briefs and record, we affirm essentially for the reasons stated

in the district court's opinion.                        We add only the following

comments          to   address           claimant's           contention         that      the

Administrative         Law       Judge    ("ALJ")       violated          the   regulations

regarding the weighting of evidence.

       As    an    initial        matter,    claimant's         suggestion        that     the

opinions of Dr. Earley, Dr. Ruggiano, and Dr. Stern are entitled

to controlling weight is frivolous.                          Of these three sources,

only       Dr.    Earley    (claimant's       primary         care    physician)         is    a

treating         source.1        Dr.   Earley's     statement         that      claimant      is

"psychologically            incapacitated         for       work"    is    conclusory      and

conflicts with other evidence in the record.                          More importantly,

the    statement       is    an    opinion    on       an    issue    reserved     for     the

Commissioner.              See    20     C.F.R.    §    404.1527(e).             Under     the

circumstances, the ALJ was entitled to reject it.



       1
     The ALJ found that claimant never actually engaged in
treatment with Dr. Ruggiano, and this finding is supported by
the record. Dr. Stern was clearly just an examining source.

                                             2
     Moreover,   the    ALJ   accepted    the   opinion   of   claimant's

examining sources that he has a severe personality disorder

separate and apart from his alcoholism.             The question as to

whether this disorder meets or equals any Listing is an issue

reserved to the Commissioner.2      Id. Similarly, claimant's mental

residual   functional    capacity    is   an    issue   reserved     to   the

Commissioner.    Id.     On these latter issues, the regulations

specifically provide that the Commissioner will not give any

special significance to the source of the opinion.             Id.    Thus,

in reaching his conclusion as to claimant's residual limitations

stemming from his personality disorder, the ALJ was not required

to give any special weight to the examining sources' opinions.

     Affirmed.




     2
     And, in any event, Dr. Ruggiano's testimony (in which he
orally completed a Psychiatric Review Technique Form) is fully
consistent with the ALJ's implicit finding that claimant's
personality disorder is not of Listing severity. Specifically,
the functional limitations stated by Dr. Ruggiano--slight
restriction of activities of daily living; moderate difficulties
in maintaining social functioning; often suffering from
deficiencies of concentration, persistence or pace; and repeated
episodes of deterioration or decompensation in work or work-like
settings--satisfy only one out of the four Paragraph B criteria.
See 20 C.F.R. Pt. 404, Subp't P, App. 1, § 12.08(B)(1)-(4). To
satisfy the Listing for 12.08, at least three of the Paragraph
B criteria must be met. Id.



                                    3